                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

NA’MARR RAMEY,

        Plaintiff,                                      Case No. 3:21-cv-45

vs.

SYMERE WOODS, et al.,                                   District Judge Michael J. Newman
                                                        Magistrate Judge Peter B. Silvain, Jr.
      Defendants.
______________________________________________________________________________

        ORDER DISMISSING THIS CASE FOR FAILURE TO PROSECUTE
______________________________________________________________________________

        This civil case is before the Court following pro se Plaintiff’s failure to respond to the

Court’s May 12, 2021 Order to Show Cause. Doc. No. 20. In that Order, the undersigned directed

Plaintiff to show cause why this case should not be dismissed as a result of his failure to file a

memorandum in opposition to the three pending motions to dismiss. Id. Plaintiff was advised that

his failure to show cause within 14 days could result in the dismissal of this case for failure to

prosecute. Id. Despite this warning, Plaintiff has failed to respond to this Court’s Show Cause

Order, and the time for doing to expired on May 26, 2021 -- more than one week ago.

        District courts have the inherent power to dismiss civil actions for want of prosecution to

“manage their own affairs so as to achieve the orderly and expeditious disposition of cases.” Link

v. Wabash R.R., 370 U.S. 626, 630-31 (1962); see also Carpenter v. City of Flint, 723 F.3d 700,

704 (6th Cir. 2013) (“It is well settled that a district court has the authority to dismiss sua sponte a

lawsuit for failure to prosecute.”) (citations omitted). Plaintiff’s failure to respond to the motions

to dismiss -- indeed, his failure to participate in this case since filing his pro se complaint -- leaves

the record void of any explanation for his inaction. His silence, moreover, in response to the Order
to Show Cause (doc. no. 20) leaves the record void of any reason for his failure to prosecute. In

light of these circumstances, dismissal of this case is warranted. See Link, 370 U.S. at 630-31; see

also Carpenter, 723 F.3d at 704. Accordingly, this case is DISMISSED WITH PREJUDICE

for failure to prosecute.

        IT IS SO ORDERED.

Date:   June 7, 2021                                 s/Michael J. Newman
                                                     Michael J. Newman
                                                     United States District Judge
